DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-4, 7-19, 22-23, 26, and 30-31, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Raman 2015/0275063).
Regarding Claim 1; Raman discloses a polymer composition comprising a polymer matrix within which a plurality of flake-shaped mineral particles and mineral whiskers are distributed (as constituted by a composition mineral flakes and whiskers—para.’s 0022 or 0131; wherein the composition comprises a polymer matrix—as set forth by para.’s 0086 and 0138), wherein the polymer composition exhibits an in-plane thermal conductivity of about 0.2 W/m-K or more (whereas para. 0071 discloses in-plane and through plane thermal conductivity of 2 W/m-K which is more than .2W/m-K as asserted) as determined in accordance with ASTM E 1461-13 (ASTM E1461—as disclosed by para. 0103). 

Regarding Claim 2; Raman discloses the polymer composition of claim 1, wherein the composition exhibits a through-plane thermal conductivity of about 0.3 W/m-k or more (through plane thermal conductivity .9 W/mK--as set forth by para. 0026).

Regarding Claim 3; Raman discloses the polymer composition of claim 1, wherein the composition is free of thermally conductive fillers having an intrinsic conductivity of 50 W/m-K or more (wherein atleast in one instance the composition is substantially free of expanded graphite or carbon based fillers—as set forth by para. 0104; wherein carbon constitutes a thermal conductivity higher than 50 W/m-K).  

Regarding Claim 4; Raman discloses the polymer composition of claim 1, wherein the composition is free of carbon nanotubes (wherein atleast in one instance the composition is substantially free of expanded graphite or carbon based fillers—as set forth by para. 0104). 

Regarding Claim 7; Raman discloses the polymer composition of claim 1, wherein the mineral whiskers are employed in an amount of from about 60 to about 350 parts by weight per 100 parts by weight of the polymer matrix (as set forth by para. 0131). 

Regarding Claim 8; Raman discloses the polymer composition of claim 1, wherein the flaked-shaped mineral particles are employed in an amount from about 1 to about 60 parts by weight per 100 parts by weight of the polymer matrix (as set forth by para. 0131).  

Regarding Claim 9; Raman discloses the polymer composition of claim 1, wherein the polymer matrix constitutes from about 10 wt.% to about 50 wt.% of the polymer composition (as set forth by para. 0138).  

Regarding Claim 10; Raman discloses the polymer composition of claim 1, wherein the polymer matrix contains an aromatic polymer having a glass transition temperature of about 40°C or more (as constituted by para. 0189—whereas the matrix comprises polyphenylene oxide (PPO) defines an aromatic and a glass transition temperature above 40°C).  

Regarding Claim 11; Raman discloses the polymer composition of claim 10, wherein the aromatic polymer has a melting temperature of about 200°C or more (as constituted by para. 0189—whereas the matrix comprises polyphenylene oxide (PPO) defines an aromatic and a glass transition temperature above 200°C). 

Regarding Claim 12; Raman discloses the polymer composition of claim 1, wherein the polymer matrix contains an aromatic polyester (as constituted by para. 0189—whereas the matrix comprises poly(ethylene terephthalate) which denotes an aromatic polyester).  

Regarding Claim 13; Raman discloses the polymer composition of claim 12, wherein the polymer matrix includes poly(ethylene terephthalate) (as already set forth).
 
Regarding Claim 14; Raman discloses the polymer composition of claim 1, wherein the polymer matrix contains a blend of a first aromatic polymer and a second aromatic polymer, whereinPage 4 of 8Appl. No: Not Yet Assigned Prel. Amdt. dated July 14, 2021the weight ratio of the first aromatic polymer to the second aromatic polymer is from about 1 to about 20 (as set forth by para.’s 0189 and 0192).  

Regarding Claim 15; Raman discloses the polymer composition of claim 14, wherein the first aromatic polymer is polyethylene terephthalate and the second aromatic polymer is polybutylene terephthalate (as set forth by para. 0187).  

Regarding Claim 16; Raman discloses the polymer composition of claim 1, wherein the polymer matrix includes a liquid crystalline polymer (as set forth by para. 0187). 

Regarding Claim 17; Raman discloses the polymer composition of claim 1, wherein the polymer matrix includes a polyarylene sulfide (whereas para. 0187 discloses polyphenylene sulfide (PPS)) which denotes the most representative resin of polyarylene sulfide resin).

Regarding Claim 18; Raman discloses the polymer composition of claim 1, wherein the flake-shaped mineral particles have an aspect ratio of about 4 or more (as set forth by para. 0106).  

Regarding Claim 19; Raman discloses the polymer composition of claim 1, wherein the flaked-shaped mineral particles include mica (as set forth by para. 0094 or 0129).  

Regarding Claim 22; Raman discloses the polymer composition of claim 1, further comprising reinforcing fibers in an amount of from about 1 to about 60 parts by weight per 100 parts by weight of the polymer matrix (as set forth by para. 0023).  

Regarding Claim 23; Raman discloses the polymer composition of claim 22, wherein the reinforcing fibers include glass fibers (as set forth by para. 0023). 

Regarding Claim 26; Raman discloses a heat sink comprising the polymer composition of claim 1 (as set forth by para. 0158).  

Regarding Claim 30; Raman discloses a housing for an electronic component the polymer composition of claim 1 (as constituted by an electronic component and housing of a mobile phone--as set forth by para. 0158).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 5-6, 20-21, 24-25, 27-29, and 31-33, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Raman 2015/0275063).
Regarding Claim 5; Raman discloses the polymer composition of claim 1, wherein the composition exhibits a tensile strength of from about 30 to about 300 MPa (as set forth by para. 0034), except, explicitly as determined in accordance with ISO Test No. 527-1:2012 at a temperature of 23C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to achieve desired impact strength near room temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding Claim 6; Raman discloses the polymer composition of claim 1, wherein the composition exhibits a flexural strength of from about 30 to about 500 MPa (as set forth by para. 0023-- whereas Wollastonite constitutes a flexural strength in the asserted range) as determined in accordance with ISO Test No. 178:2010 at a temperature of 23C. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine deformation resistance under a load near room temperature so as to achieve a desired heat deflection temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 20; Raman discloses the polymer composition of claim 1, suggests wherein the mineral whiskers have an aspect ratio of from about 2 to about 100 (suggests the composition may include mineral fibers or whiskers and further discloses a high aspect ratio of fibers--as set forth by para.’s 0106 and 0131).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the high aspect ratio between 2 and 100 explicitly for whiskers since it was known in the art that according to a desired rate and direction of thermal conductivity may be achieved according to crystallization; wherein a single crystalline structure of the whiskers will allow for a more uniform heat conduction.


Regarding Claim 21; Raman discloses the polymer composition of claim 1, suggests wherein the mineral whiskers include wollastonite whiskers (wherein the composition comprises mineral fibers or whiskers including wollastonite fibers thereof as set forth by para. 0131).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fibers as wollastonite whiskers since it was known in the art that according to a desired rate and direction of thermal conductivity may be achieved according to crystallization; wherein a single crystalline structure of the whiskers will allow for a more uniform heat conduction while wollastonite being anisotropic will enhance the in-plane thermal conductivity as desired.
Regarding Claim 24; Raman discloses the polymer composition of claim 1, except, explicitly further comprising a nucleating agent in an amount from about 0.1 to about 5 parts by weight per 100 parts by weight of the polymer matrix.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify functionalization additives—para.’s 0108 or 0114 of the polymer composition as comprising a nucleating agent of 0.1 to about 5 parts by weight per 100 parts by weight of the polymer matrix so as to provide enhance the composition speed of solidification according to amount of polymer and/or weight of a filler therein , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 25; Raman discloses the polymer composition of claim 24, except, explicitly wherein the nucleating agent includes a salt of a C10 to C36 monofunctional organic acid.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nucleating agent as asserted since it was known in the art that enhanced adhesion attributes will be provided.

Regarding Claims 27-29; Raman discloses the heat sink of claim 26, except, explicitly wherein the heat sink contains a plurality of spaced apart heat-dissipating elements formed from the polymer composition or including fins/elements projecting outward from a base. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink structure as comprising fins projecting outward from a base since it was known in the art that a heat sink structure may comprise fins extending from a base according to application type; whereas para. 0158 suggests thermal management for electronic components of a mobile phone which thermal management including a desired rate of heat dispersion for a chip thereof will reduce heat radiating to casing and provide enhanced comfort for a mobile phone user.

Regarding Claim 32; Raman discloses light assembly of claim 31, except, explicitly wherein the heat sink is attached to the LED module through a connector.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink structure as attached to the LED module via an adhesive connector since it was known in the art that an adhesive will allow for reduced weight of the assembly.

Regarding Claim 33; Raman discloses light assembly of claim 31, except, explicitly wherein the heat sink is attached to the housing.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink structure as comprising fins projecting outward from a base since it was known in the art that a heat sink structure may comprise fins extending from a base according to application type; whereas para. 0158 suggests thermal management for electronic components of a mobile phone which thermal management including a desired rate of heat dispersion for a chip thereof will reduce heat radiating to a housing and provide enhanced comfort for a mobile phone user.


5.	Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Raman 2015/0275063) as applied to claim 1 above, in view of (Hartmann 2016/0212841).
Regarding Claim 31; Raman discloses a light assembly comprising: an LED module that contains one or more light emitting diodes; a housing that encloses the LED module; and a heat sink, wherein the heat sink contain the polymer composition of claim 1 (as constituted by LED’s and a housing of a smart phone, wherein the polymer heat sink structure for thermal management of an electronic component --as set forth by para.’s 0003 and 0158), except explicitly disclosing the heat sink is located external to the housing.  However, Hartmann discloses the heat sink is located external to the housing (as set forth by para.’s 0010—whereas a heat transfer substrate is an exterior of a electronic device, wherein the abstract and para. 0003 and 0013-0015 further discloses the electronic device is a smart phone electronic and further comprises a housing and a structure for temperature management including a heat transfer substrate and/or a polymeric phase change material thereof), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the smart phone housing with the polymer heat sink located external thereto since it was known in the art that heat may be absorbed, stored and/or rapidly conducted away therefrom according at a desired rate and direction so as to enhance comfort for the smart phone user. 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835